DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  The terms “time” and “set times” are used respectively in the claims; it appears from a reading of the specification that the terms “duration” or “amount of time” would be more descriptive of the invention, as to not get confused with the time of day or hour used  Although, the terminology is not technically  incorrect, amendments, as suggested, would prevent any ambiguity in interpreting the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It appears that the control unit is some type of computer or CPU, but no structure has been disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Acker (US 6,962,162).
Regarding claim 1, Acker  discloses a  hot water supplying apparatus comprising: a flow rate detection unit (36, Figure 1) configured to detect a flow rate change of water supplied due to opening and closing of a faucet and output a flow rate signal (C3,L56-64); and a control unit  (40) configured to perform control so that a preset hot water control function is executed according to a flow rate change pattern when the flow rate change in a specific pattern is detected in the flow rate detection unit (Figure 3, Phase 2). 
Regarding claim 2, Acker discloses the hot water supplying apparatus of claim 1, wherein the flow rate detection unit (36) detects the time and number of times the faucet is opened and closed to output a flow rate signal in the specific pattern (Figure 3, Phase 2).
Regarding claim 3, Acker discloses the hot water supplying apparatus of claim 1, wherein the control unit (40) determines the flow rate signal output from the flow rate detection unit as a signal for the hot water control function (C7, L27-35). 
Regarding claim 4, Acker discloses the hot water supplying apparatus of claim 1, wherein the hot water control function includes a function of turning on or off the operation of the hot water supplying apparatus (C4, L19-41). 
Regarding claim 5, Acker discloses the hot water supplying apparatus of claim 1, wherein the hot water control function includes a hot water preheating function (C4, L19-36, by circulation of the water within the loop the water reaches a homogenous state and so some of the colder water is preheated by some of the hotter water.). 
Regarding claim 6, Acker discloses the hot water supplying apparatus of claim 1, wherein the hot water control function includes a hot water setting temperature changing function (C4, L19-36).  As a clarification, anticipation of predicted use will cause the water temperature to increase. 
Regarding claim 7, Acker discloses a method of controlling a hot water supplying apparatus comprising: opening and closing a faucet at set times and a set number of times according to a preset hot water control function; detecting a flow rate  change due to opening and closing of the faucet to output a flow rate signal (via 36); and performing control so that the preset hot water control function is executed according to a flow rate change pattern when the flow rate change in a specific pattern is detected on the basis of the flow rate signal (Claim 1).
Regarding claim 8, Acker discloses the method of claim 7, wherein the hot water control function includes a function of turning on or off the operation of the hot water supplying apparatus (C4, L37-41).  
Regarding claim 9, Acker discloses the method of claim 7, wherein the hot water control function includes a hot water preheating function (C4, L19-36).
Regarding claim 10, Acker discloses the method of claim 7, wherein the hot water control function includes a hot water setting temperature changing function (C4, L19-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762